COXE, District Judge
(orally). The articles imported were lap robes, made in part of wool, cotton being the component of chief value. They were assessed by the collector under paragraph 366 of the act of 1897, as “manufactures made wholly or in part of wool.” The importers insist that they should have been classified under paragraph 322 of the same act, as “manufactures of cotton, not specially provided for.”
The decision of the board of appraisers is affirmed upon the authority of U. S. v. Altman, 46 C. C. A. 116, 107 Fed. 15.